      Case 1:20-cv-01690-DAD-JLT Document 9 Filed 12/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED FARM WORKERS, et al.,                       No. 1:20-cv-01690-DAD-JLT
12                       Plaintiffs,
13            v.                                         ORDER GIVING EFFECT TO JOINT
                                                         STIPULATION TO SHORTEN TIME AND
14    THE UNITED STATES DEPARTMENT                       SETTING HEARING ON PLAINTIFFS’
      OF LABOR, et al.,                                  MOTION FOR A PRELIMINARY
15                                                       INJUNCTION
                         Defendants.
16                                                       (Doc. No. 5)
17

18

19          On November 30, 2020, plaintiffs United Farm Workers and UFW Foundation

20   (collectively, “plaintiffs”) filed a motion for a preliminary injunction in this action. (Doc. No. 5.)

21   Therein, plaintiffs seek an order enjoining defendants United States Department of Labor

22   (“DOL”) and Secretary Eugene Scalia (collectively, “defendants”) from implementing or

23   otherwise taking any action to enforce the final rule amending the DOL’s regulations and revising

24   the methodology by which it determines the hourly Adverse Effect Wage Rates, which was

25   published in the Federal Register on November 5, 2020 and is scheduled to become effective on

26   December 21, 2020. (Id. at 1–2); see also Adverse Effect Wage Rate Methodology for the

27   Temporary Employment of H-2A Nonimmigrants in Non-Range Occupations in the United States,

28   85 Fed. Reg. 70445 (“the DOL rule”).
                                                        1
      Case 1:20-cv-01690-DAD-JLT Document 9 Filed 12/02/20 Page 2 of 2


 1          On November 30, 2020, the parties filed a joint stipulation requesting that the court

 2   shorten time to respond to the pending motion. (Doc. No. 6.) Because the pending motion is

 3   noticed for hearing on January 5, 2021, pursuant to Local Rule 230(c) defendants’ opposition

 4   would be due December 22, 2020, and plaintiffs’ reply would be due December 29, 2020. (Id. at

 5   ¶¶ 2, 3.) In light of the DOL rule going into effect on December 21, 2020, however, the parties

 6   have stipulated to shorten defendants’ opposition filing deadline to December 7, 2020, and

 7   plaintiffs’ reply filing deadline to December 11, 2020. (Id. at ¶¶ 4, 5.)

 8          Good cause being shown and on the stipulation of the parties, defendants shall file their

 9   opposition to the pending motion for a preliminary injunction by December 7, 2020. Plaintiffs

10   shall file their reply by December 11, 2020. A hearing on plaintiffs’ motion will be held on

11   December 14, 2020 at 2:30 p.m. PST before District Judge Dale A. Drozd. The parties must

12   appear by video. The undersigned’s Courtroom Deputy Jami Thorp (jthorp@caed.uscourts.gov)

13   will email the parties with log-in information before the hearing. Plaintiffs are directed to serve

14   this order on defendants.

15   IT IS SO ORDERED.
16
        Dated:     December 1, 2020
17                                                      UNITED STATES DISTRICT JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                        2
